      Case 1:20-cv-02663-RA-BCM Document 38 Filed 10/27/20 Page 1 of 1

                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 10-27-20


VINCENT PALMIERI,

                               Plaintiff,
                                                                   No. 20-CV-2663 (RA)
                         v.
                                                                ORDER OF REFERENCE
EAST COAST POWER & GAS, LLC, et al.,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

      This action is referred to Magistrate Judge Moses for the following purpose:

      General Pretrial (includes scheduling,                Consent under 28 U.S.C. § 636(c) for all
 X    discovery, non-dispositive pretrial motions,          purposes (including trial)
      and settlement)
      Specific Non-Dispositive Motion/Dispute:              Consent under 28 U.S.C. § 636(c) for limited
                                                            purpose (e.g., dispositive motion, preliminary
                                                            injunction)
                                                            Purpose:
      If referral is for discovery disputes when the        Habeas Corpus
      District Judge is unavailable, the time period of
      the referral:
      Settlement                                            Social Security

      Inquest After Default/Damages Hearing                 Dispositive Motion (i.e., motion requiring a
                                                            Report and Recommendation)
                                                            Particular Motion:

SO ORDERED.

 Dated:         October 27, 2020
                New York, New York
                                                          ________________________________
                                                          Ronnie Abrams
                                                          United States District Judge
